Citation Nr: 1315125	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960, and from October 1960 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was afforded a Board hearing, held by the undersigned, in March 2011.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Veteran has submitted service treatment records which were not available at the time of a prior final decision in 2006, as the Veteran's claims file was rebuilt at the time.  Because service treatment records not previously available have been submitted, the claim is reopened as a matter of regulation, and the claim on appeal is more accurately set forth as listed on the title page of this decision.  38 C.F.R. § 3.156(c)(1) (2102).  While medical evidence has been received by VA following the most recent supplemental statement of the case (SSOC) issued in October 2010, the Veteran's representative waived the right to a review of the evidence by the agency of original jurisdiction (AOJ).

The issues of entitlement to service connection for a skin rash, to include as due to herbicides, and for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's rebuilt claims file states that the RO previously denied service connection for hemorrhoids on the basis that there was no evidence of a chronic disorder post-service. 

2.  Evidence submitted since the claims file was rebuilt is new and raises a possibility of substantiating the claim of service connection for hemorrhoids. 

3.  The Veteran served aboard the U.S.S. Bennington and the U.S.S. Hancock, aircraft carriers which operated offshore of the Republic of Vietnam, and he does not assert that he was ever on land in Vietnam for duty or visitation.  

4.  The weight of the probative evidence is against a finding that the Veteran was exposed to herbicide agents while serving aboard the U.S.S. Bennington and the U.S.S. Hancock.  

5.  Diabetes mellitus, type II, was first manifested many years after service and is not shown to be etiologically-related to the Veteran's active military service.

6.  Prostate cancer was first manifested many years after service and is not shown to be etiologically-related to the Veteran's active military service.






CONCLUSIONS OF LAW

1.  Evidence received since the Veteran's claims file was rebuilt is new and material, and the claim of entitlement to service connection for hemorrhoids is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

2.  Diabetes mellitus, type II, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein, and the presumption of service connection for a Veteran exposed to herbicides is not applicable.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein, and the presumption of service connection for a Veteran exposed to herbicides is not applicable.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection, to include service connection due to herbicide exposure, in a February 2009 letter.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.  

The Board also concludes VA's duty to assist has been satisfied.  As noted, the Veteran set forth his contentions during the hearing in January 2012.  In addition, the RO attempted to verify the Veteran's exposure to herbicides by requesting information from the Joint Services Records Research Center (JSRRC), however a formal finding issued in June 2009 indicated that information submitted by the Veteran was insufficient to allow for meaningful research of Marne Corps or National Archives and Records Administration (NARA) records.  

Finally, the Board notes that the Veteran's file has been rebuilt, and service treatment reports from his second period of service have been lost.  In situations such as these, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, pertinent post-service medical records have been obtained from the Veteran's private and VA providers.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claims for service connection for diabetes and prostate cancer.  However, the Board finds that the evidence of record fails to show that he was treated for hemorrhoids during service, and post-service medical evidence does not provide any link between that disorder and his military service, to include as the result of herbicide exposure.  As such, a remand for an examination and/or opinion is not necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issue addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Request to Reopen Based on New and Material Evidence

The Veteran has claimed entitlement to service connection for hemorrhoids.  He contends that this disorder was manifested during his period of active service.  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

Evidence is material if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance), overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  There is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining the new and material requirements of 38 C.F.R. § 3.156(a)).  

As noted above, the RO denied the service connection for hemorrhoids prior to the Veteran's rebuilt claims file.  However, the facts surrounding the prior denial are ultimately unclear.  The RO's June 2009 rating decision simply noted that the claim was denied in a previous rating decision because a chronic disability was not shown.  It was further noted that this prior decision was final.  While the RO acknowledged that a hemorrhoid was diagnosed during the Veteran's active duty (most likely a separation examination, though undated), it was determined that evidence had not been submitted to show that the disability was chronic in nature.

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of voluminous VA and private medical reports, as well as the Veteran's VA hearing testimony.  

The Veteran testified in March 2011 that hemorrhoids gave him trouble until his surgery in 1984.  See Transcript, p. 9.  Again, medical evidence since his claims file was rebuilt demonstrates numerous reports of hemorrhoids until his procedures in the mid-80s.  It is unclear as to whether this information was associated with the prior claims file, however, medical evidence of record indicates that his condition may be, or may have been, chronic in nature.  

While current medical records are silent to treatment for hemorrhoids, it is unclear whether the Veteran still carries this diagnosis, or whether he suffers from residuals of his hemorrhoidectomy.  In any event, this new evidence cures a prior evidentiary defect with respect to the claim, in that post-service records seem to indicate treatment for a chronic disorder.  Coupled with the report of a hemorrhoid in service, on what appears to be a separation examination, as well as the Veteran's hearing testimony, this evidence taken as a whole may serve to establish that the Veteran's hemorrhoids, if currently present, began during his period of active duty.  Accordingly, new and material evidence has been received to reopen the claim for service connection for hemorrhoids.  The Veteran's appeal to this extent is allowed.  The issue of entitlement to service connection for hemorrhoids is addressed further in the Remand section below.

III. Claims for Service Connection

The Veteran contends that he was exposed to herbicides while working aboard the aircraft carriers U.S.S. Bennington and the U.S.S. Hancock while stationed in the South China Sea, and that as a result, he was later diagnosed with diabetes mellitus type II and prostate cancer.  He does not contend, however, that he stepped foot on land in Vietnam, or that he served in the rivers within its geographical boarders (brown water).  See Transcript, p. 4.  

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus and cancer, when manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

With regard to his theory of entitlement, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2012). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2012). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes mellitus shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (emphases added).   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (2012).

Here, the Veteran's DD-214 reflects that he served in the Navy.  His decorations do not include the Vietnam Campaign Medal or the Vietnam Service Medal.  His service personnel records reflect duty aboard the U.S.S. Bennington and the U.S.S. Hancock.  His available service treatment records do not include any findings of diabetes mellitus or diabetes-related symptoms, nor do they indicate the presence of any malignant tumors during either tour of duty.  

As noted above, the RO attempted to verify the Veteran's exposure to herbicides by requesting information from the Joint Services Records Research Center (JSRRC), however a formal finding issued in June 2009 indicated that information submitted by the Veteran was insufficient to allow for meaningful research of Marne Corps or National Archives and Records Administration (NARA) records.  Further, during the Veteran's Board hearing, his representative pointed out that neither vessel upon which the Veteran served is presumed by Congress to have carried herbicide agents.  See Transcript, p. 13.  

While the Veteran testified that he never set foot in Vietnam, and never carried out any missions within the vicinity of the land mass, he postulated that winds may have carried herbicide agents to his location, 20 miles offshore.  See Transcript, pp. 4, 7.  He also postulated that helicopters that landed on the ships exposed him to herbicides.  

The Board has reviewed all the available data and found the U.S.S. Bennington and the U.S.S. Hancock were aircraft carriers whose history shows numerous tours of duty in the offshore waters of Vietnam, but no indication of docking or having personnel disembark in Vietnam.  In addition, the lack of receipt of either the Vietnam Campaign or Vietnam Service medal, in addition to the Veteran's own sworn testimony, indicates that the Veteran did not set foot in Vietnam.  

As the Veteran did not set foot in the Republic of Vietnam, the presumption of exposure to Agent Orange in service is not applicable.  In addition, there is no evidence of record to suggest that he was exposed to Agent Orange while serving aboard ship.  In fact, the RO asked the Veteran to supply more information to explain how his military duties may have exposed him to herbicides, on more than one occasion, however the Veteran only replied with copies of his personnel records.  As such, the evidence presented by the Veteran was insufficient to warrant a conclusive records search.

In this case, the Veteran underwent surgery for adenocarcinoma of the prostate in February 2007.  Records indicate a notation of adult-onset diabetes in September 2004.  These disorders manifested decades following the Veteran's periods of active service.  Further, no provider has linked either disorder to any period of service, to include as the result of herbicide exposure.

The Board has considered the Veteran's statements that he was exposed to herbicides but does not find such reports competent to establish such exposure.  In short, while the Board does not doubt that the Veteran was stationed several miles from Vietnam aboard Navy vessels, the Veteran has not demonstrated any expertise to conclude that he was exposed to an herbicide agent, in the absence of official records confirming exposure or medical opinion confirming that exposure to herbicides was possible under the circumstances of the Veteran's service.  

The evidence does not indicate the Veteran had diabetes mellitus or prostate cancer in service.  There is no evidence of either disorder within one year of service separation.  Rather, the evidence does not reveal a diagnosis of either until many decades after separation from service.  Moreover, there is no competent or credible lay or medical evidence indicating that the Veteran's currently diagnosed diabetes mellitus is related to service, and the evidence of record does not support presumptive service connection for either claim based on herbicide exposure. 

For all the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims for service connection for diabetes mellitus and prostate cancer, and they must be denied. 


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hemorrhoids; the claim is reopened.

Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides, is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining service connection claim, pursuant to the duty to assist, the appeal must be remanded for further development.  

Regarding the Veteran's claim for a skin rash, to include as secondary to herbicides, the RO denied the Veteran's claim in an August 2006 decision.  That rating decision was issued after the Veteran's claims folder was rebuilt, and is of record.  The RO advised the Veteran that available service records did not indicate any dermatological disorder.  The Veteran has submitted a February 1974 service treatment record which shows that, at the time he was evaluated, he had a skin rash.  Because this record is an official service record which was not associated with the claims file at the time of the previous decision, VA regulations require that the claim be considered as if the prior decision had not been rendered.  38 C.F.R. § 3.156(c)(1) (2012).  Therefore, the Veteran is entitled to a decision on the merits as to this claim.  

The Veteran contends that he has a current skin disorder resulting from exposure to Agency Orange during his Vietnam service.  "Service in Vietnam" means actual service in the country of Vietnam during the period from January 9, 1962 to May 7, 1975.  Service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit Court of Appeals.  Haas, 525 F.3d at 1193-1194.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Id.   

The Veteran served on the USS Bennington and the USS Hancock.  The Veteran testified that the closest either of these ships came to the coast of Vietnam was about 20 miles from shore.  He testified that he did not set foot on Vietnam.  The Veteran testified to his belief that Agent Orange was carried to the ships on the wind (Tr. 3) and by helicopters that landed on the ship (Tr. 4) or evacuees who came on board.  The examiner should be advised that, although exposure to herbicides may not be presumed, since the Veteran did not serve on lnad in Vietnam, the Veteran must be afforded an opportunity to show whether there actual causation of the current skin disorder by the asserted exposure to herbicides.  The Veteran's statements that he was exposed to wind while on board ship and that evacuees from Vietnam were brought to his ship must be assumed to be credible for purposes of providing an opinion as to actual causation by herbicides of a current skin disorder.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (claim must be considered for proof of actual direct causation even if presumptive service connection is not applicable). 

As noted above, evidence of record establishes that the Veteran underwent repeated post-service treatment for hemorrhoids.  Further, an undated service treatment record, possibly a separation report, indicated an external hemorrhoid, not thrombosed.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Therefore, in light of recurrent post-service treatment for hemorrhoids, a documented in-service occurrence, and the reports of the Veteran, to include his hearing testimony, the Veteran must be afforded a VA examination in order to determine whether a current hemorrhoid disorder, and/or any current residuals of 1984 hemorrhoidectomy, are etiologically-related to his period of active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall provide medical opinion based on a review of the Veteran's claim file, to include in-person VA examination if required to assess the severity and etiology of any currently-diagnosed hemorrhoid disorder, to include any residuals of hemorrhoid surgery.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, to include his hearing testimony, as well statements provided by his private and VA providers.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not that the Veteran's hemorrhoids which were surgically treated after service were incurred during service?  

Is it at least as likely as not that the Veteran has current residuals of a hemorrhoidectomy performed after the Veteran's service discharge in 1975, or a current hemorrhoid disorder which is etiologically related to his service?   

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The RO/AMC shall obtain medical opinion based on a review of the Veteran's claim file, to include in-person VA examination if required, such as if history relevant to the claim is not complete to the reviewer/examiner's satisfaction.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The reviewer/examiner should review, note, and discuss the Veteran's statements in support of his claim, to include his hearing testimony, as well statements provided by his private and VA providers, including records if post-service treatment of dermatitis, hyperkeratosis, and skin rashes, including evidence beginning in 1980.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not that the Veteran has a current skin disorder which was manifested during, incurred during, or results from his active service during the period from 1956 to 1975?  If there is clear and unmistakable evidence that a pre-existing disorder was manifested during service, although not noted on service entry, please summarize that evidence.

Is it at least as likely as not that the Veteran has a current skin disorder which is etiologically related to herbicides carried on the wind from Vietnam to the Veteran's ship, which came within 20 miles of mainland Vietnam, or by evacuees from Vietnam brought to the ship?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO/AMC should review each examination report to ensure that it contains all information requested in this remand, and that any recommended additional examination/testing has been conducted. 

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


